Citation Nr: 1811997	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected major depressive disorder (MDD).  

2.  Entitlement to a compensable rating for right leg disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a service-connected right wrist disability with scars.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1991 to September 1995.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board granted a disability rating of 70 percent, but no higher for the Veteran's service-connected MDD, and denied the Veteran's claims for an increased rating for a right wrist disability and a compensable rating for the residuals of a right tibia stress fracture in April 2017.  In August 2017, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken consistent with the terms of the Joint Motion.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The Board has noted that the Veteran submitted appeal statements in August 2017 and November 2017 regarding a claim for an earlier effective date for service connection for right radial neuropathy, and service connection for headaches.  However, the RO has not yet certified those issues to the Board for appellate review, and may plan additional action with respect to those issues.  Accordingly, they will not be addressed by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to increased ratings for a MDD, a right wrist disability with scars, and a right leg disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

As noted above, this claim was remanded by CAVC in August 2017 for action consistent with the terms of the parties' Joint Motion.  The Joint Motion provided that the Board misapplied 38 U.S.C.A. § 7105(e) (1), (2) with regards to the Veteran's claim for an increased rating for a MDD.  The Board acknowledged that the new evidence for MDD, VA medical records and a VA examination, was associated with the claims file, since the RO's last adjudication in an October 2014 Supplement Statement of the Case (SSOC), however, the Board found that the Veteran waived his right to have the additional evidence adjudicated by the AOJ.  The Joint Motion, however, provided that 38 U.S.C.A. § 7105(e) (1), (2) is not applicable to the evidence submitted by VA, thus the Board should have remanded for adjudication by the AOJ prior to the April 2017 Board decision.  

Moreover, the Veteran's most recent VA examination for his MDD was in the February 2016.  The examination report indicates that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  At that time, the Veteran denied suicidal and homicidal ideations or plans.  However, the Veteran's attorney in a February 2018 Correspondence indicated that the February 2016 VA examination was not an accurate reflection of the current severity of the Veteran's MDD.  The Veteran's attorney asserted that the Veteran has exhibited suicidal ideation, homicidal tendencies, intermittent inability to maintain minimum personal hygiene, and the inability to establish and maintain effective relationships to justify the entitlement to a 100 percent evaluation for MDD.  

Under the circumstances, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected MDD.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination);  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

The August 2017 Joint Motion also found the examinations related to the Veteran's right wrist disability with associated scars and right leg disability were inadequate due to non-compliance with the ruling in Correia v. McDonald.  

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   

Thus, the Veteran must therefore be afforded new VA examinations that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA mental disorder examination to assess the current nature and severity of the Veteran's major depressive disorder.  The entire electronic claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should describe the Veteran's symptoms, and note the functional impairment of the Veteran's service-connected major depressive disorder and how that impairment impacts employability and daily life.  The examiner must comment on the severity of the major depressive disorder and report all signs and symptoms necessary for evaluating the disability under the raring criteria as indicated by the relevant DBQ.  

A complete rationale should be provided for all opinions given, with explanation of the factors upon which each medical opinion is based.  

2.  Schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected right wrist disability and right leg disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2017), the examiner should record the results of range-of-motion testing on both active and passive motion and in weight-bearing and nonweight-bearing for the right wrist and right leg disability.

The examiner should also determine whether the Veteran's left wrist and left leg is undamaged.  If the left wrist and left leg are undamaged, the examiner should also record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left wrist and left leg.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In recording the ranges of motion for the Veteran's disabilities, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right wrist disability and right leg disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the right wrist and right leg.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.  If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case (which addresses all evidence added to the file since the previous SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




